COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00148-CV


In re Ramon Ruiz                          §    From the 211th District Court of

                                          §    Denton County (2012-30679-211)

                                          §    May 30, 2013

                                          §    Opinion by Justice McCoy

                                  JUDGMENT

      This court has considered relator Ramon Ruiz’s petition for writ of habeas

corpus and is of the opinion that relief should be granted. Accordingly, we order

Ruiz discharged immediately from custody, and we order any sureties

discharged from all obligations on Ruiz’s bond.

      It is ordered that real party in interest Selene Peregrino Ruiz pay all costs

of this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _________________________________
                                        Justice Bob McCoy